Case 2:18-cr-20704-GCS-RSW ECF No. 28 filed 05/11/20    PageID.133   Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                  Plaintiff,
                                            Case No. 18-20704
vs.
                                            HON. GEORGE CARAM STEEH
DANNY LEE WOODS

              Defendant.
___________________________/

                   ORDER DENYING DEFENDANT’S
               MOTION FOR RESENTENCING [ECF No. 24]

      Defendant Danny Lee Woods moves the Court to resentence him in

light of the Sixth Circuit’s decision in United States v. Havis, 927 F.3d 382

(6th Cir. 2019) (en banc). For the reasons set forth below, Defendant’s

motion for resentencing is DENIED.

      A grand jury indicted Defendant with one count of being a felon in

possession of a firearm, two counts of possession with intent to distribute

controlled substances, and one count of possession of a firearm in

furtherance of a drug trafficking crime. On February 27, 2019, pursuant to

a Rule 11 Plea Agreement, Defendant pled guilty to the two counts of

possession with intent to distribute controlled substances and the one

count of possession of a firearm in furtherance of a drug trafficking crime.
                                      -1-
Case 2:18-cr-20704-GCS-RSW ECF No. 28 filed 05/11/20     PageID.134    Page 2 of 5




In the Plea Agreement, the parties agreed that Defendant qualified as a

career offender under the sentencing guidelines and calculated a guideline

range of 262 to 327 months’ imprisonment. Subsequently the Sixth Circuit

decided Havis, which the parties addressed in their sentencing

memoranda filed with the Court.

      On July 23, 2019, the Court sentenced Defendant to 180 months’

imprisonment on the two counts of possession with intent to distribute

controlled substances, with both counts running concurrent to each other,

and 60 months consecutive on the count of possession of a firearm in

furtherance of a drug trafficking crime, for a total term of 240 months’

imprisonment.

      In determining whether a prior conviction is a controlled-substance

offense for purposes of determining career offender status under USSG §

4B1.2(b), courts apply the categorial approach. Havis, 927 F.3d at 384. In

Havis, the Sixth Circuit held that prior convictions for attempting to violate

state drug laws do not qualify as “controlled substance offenses” for

purposes of determining career offender status under USSG § 4B1.2(b).

“The Commission’s use of commentary to add attempt crimes to the

definition of ‘controlled substance offense’ deserves no deference. The text




                                      -2-
Case 2:18-cr-20704-GCS-RSW ECF No. 28 filed 05/11/20    PageID.135   Page 3 of 5




of 4B1.2(b) controls, and it makes clear that attempt crimes do not qualify

as controlled substance offenses.” Id. at 387.

      In his motion, Defendant argues that his two prior Michigan controlled

substance convictions do not qualify as “controlled substance offenses”

under USSG § 4B1.2(b) based on the holding in Havis. On this basis,

Defendant moves for a modification or reduction of his sentence pursuant

to Rule 52(b) of the Federal Rules of Criminal Procedure, arguing that it

was plain error to sentence him as a Career Offender.

      Once a sentence is imposed, “a district court may modify a

defendant’s sentence only as provided by statute.” United States v.

Johnson, 564 F.3d 419, 421 (6th Cir. 2009). A sentence may only be

modified pursuant to the provisions of 18 U.S.C. § 3582(c); may be

corrected pursuant to the provisions of Federal Rule of Criminal Procedure

35 and § 3724; or may be appealed and modified if outside the guideline

range. 18 U.S.C. § 3582(b).

      Section 3582 does not authorize a district court to modify a sentence

of imprisonment pursuant to Rule 52(b) of the Federal Rules of Criminal

Procedure. Rule 35 is also inapplicable because more than 14 days have

elapsed since the Court sentenced Defendant and this is not a case were

Defendant has provided substantial assistance. See Fed. R. Crim. P. 35


                                     -3-
Case 2:18-cr-20704-GCS-RSW ECF No. 28 filed 05/11/20    PageID.136   Page 4 of 5




(a) – (b). Similarly, this matter is not before the Court after remand from a

higher court.

      This Court also lacks authority to modify the sentence under 18

U.S.C. § 3582(c)(2). A district court has authority to modify a sentence of

imprisonment under section 3582(c)(2) if the sentencing range on which a

term was based is subsequently lowered by the Sentencing Commission.

However, the Sentencing Commission did not amend the sentencing

range. Rather, the Sixth Circuit held that the Commission improperly

added attempt crimes to the definition of “controlled substance offense”

through the use of commentary. Havis, 927 F.3d at 387.

      Here, none of the provisions of 18 U.S.C. § 3582(c) applies to

Woods’ motion, leaving the Court without authority to modify the sentence.

See United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

      Finally, the Court notes that at sentencing it addressed Havis and

stated that it would impose the same sentence “whether or not Havis would

cause a different guideline modification.” (Doc. 26: Sentencing Tr., PageID

124: 9 -11). Therefore, any error in calculating Defendant’s Guideline

range is harmless where the “district court made clear that ‘it would have

given [the defendant] the same sentence’ even if it had started” from the

properly-calculated range. United States v. Collins, 800 Fed.Appx. 361,


                                     -4-
Case 2:18-cr-20704-GCS-RSW ECF No. 28 filed 05/11/20               PageID.137   Page 5 of 5




362 (6th Cir. 2020) (alteration in original) (quoting United States v. Bishop,

797 F. App'x 208, 212 (6th Cir. 2019)).

      Accordingly, Defendant’s motion for resentencing is DENIED.

Dated: May 11, 2020

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 May 11, 2020, by electronic and/or ordinary mail and also on
                   Danny Woods #56943-039, FCI Gilmer, P. O. Box 6000,
                                  Glenville, WV 26351-6000.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -5-
